MEMORANDUM **
California state capital prisoner Sonny Ray Hardaway appeals pro se the district court’s order denying his motion for reconsideration of the judgment dismissing his 42 U.S.C. § 1983 action for failure to state a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s order for abuse of discretion, see Maraziti v. Thorpe, 52 F.3d 252, 253 (9th Cir.1995), and we affirm.
The district court did not abuse its discretion by denying Hardaway’s motion for reconsideration because the motion did not present grounds to justify relief from the judgment. See Fed.R.Civ.P. 60(b); School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). We lack jurisdiction to address Hardaway’s arguments concerning the merits of the underlying judgment because Hardaway did not timely appeal the judgment. See Floyd v. Laws, 929 F.2d 1390, 1400 (9th Cir.1991) (stating that “[a]n appeal from a denial of a Rule 60(b) motion brings up only the denial of the motion for review, not the merits of the underlying judgment”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.